                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

PHILLIP C. ROGERS,

        Plaintiff,
v.

FIFTH THIRD BANK, N.A.,

      Defendant.
_________________________/

                                            COMPLAINT

I. Introduction

        1.      This is an action for damages brought by plaintiff Phillip C. Rogers against

defendant Fifth Third Bank, N.A., for calling Plaintiff’s cellular telephone and sending hundreds

of unsolicited text messages, thereby violating the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227.

        2.      The TCPA states that is unlawful “for any person within the United States . . . to

make any call (other than a call made for emergency purposes or made with the express consent

of the called party) using any automatic telephone dialing system . . . to any telephone number

assigned to a . . . cellular telephone service. . . . 47 U.S.C. § 227(b)(1)(A)(iii).

        3.      The TCPA provides a private right of action and a minimum award of damages in

the liquidated amount of $500.00 per violation, which may be trebled to $1,500.00 per violation

for willful violations. 47 U.S.C. § 227(b)(3).

        4.      Unsolicited text messages cause actual damage to the recipient. Unsolicited text

messages cause the recipient to incur actual money damages when the text messages consume

the allotment of prepaid minutes, text messages and data that have been purchased by the




                                                    1
recipient. Unsolicited text messages waste the recipient’s time that could have been spent on

something else, rather than reviewing and deleting the unsolicited text messages. Unsolicited text

messages invade and interrupt the recipient’s privacy and workday, and occupy memory space

on the recipient’s telephone, preventing the storage of invited and desired communications.

II. Jurisdiction

        5.      This court has jurisdiction under 47 U.S.C. § 227 (TCPA) and 28 U.S.C. § 1331.

Venue is proper in this judicial district because a substantial part of the events or omissions

giving rise to the claim occurred in the Western District of Michigan.

III. Parties

        6.      Plaintiff Phillip C. Rogers is an adult natural person residing in Kent County,

Michigan.

        7.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

        8.      Defendant Fifth Third Bank, N.A. is a national banking institution organized

under the laws of the United States with its headquarters located in Cincinnati, Ohio. Defendant

maintains multiple branch offices in the Western District of Michigan. Defendant regularly

transacts business in the Western District of Michigan.

        9.      Defendant is a “person” as defined by 47 U.S.C. § 153(39).

        10.     Defendant acted through its agents, employees, officers, members, directors, and

representatives at all times relevant to this action.

IV. Facts

        11.     Plaintiff is an attorney, licensed to practice law in Michigan. Plaintiff specializes

in consumer protection law. Plaintiff has represented hundreds of consumers who have been

victimized by entities operating various scams. In efforts to identify the entities operating the




                                                   2
scams, Plaintiff sometimes contacts the entities by telephone to hear any pre-recorded greeting

and to gather other information. Because telephone calls made from Plaintiff’s office phone are

identified by the called parties’ caller ID as originating from “Office of Phillip C. Rogers” or

“Phillip C. Rogers Attorney at Law,” Plaintiff sometimes uses prepaid cellular telephones to

make anonymous telephone calls to scam operators when investigating Plaintiff’s clients’ claims.

       12.     Many scam operators use sophisticated software to capture the telephone numbers

associated with calls that are received and then associate the telephone numbers with specific

victim files. Accordingly, Plaintiff periodically obtains new, randomly assigned telephone

numbers for Plaintiff’s prepaid cellular telephones, to be used when investigating Plaintiff’s

clients’ claims.

       13.     Plaintiff purchased a cellular telephone from Walmart. The cellular telephone was

pre-programmed to use a network operated by a wireless service provider named TracFone

Wireless, Inc. (“TracFone”).

       14.     TracFone provides prepaid cellular telephone service to its subscribers.

       15.     On August 22, 2019, TracFone activated Plaintiff’s cellular telephone and

randomly assigned Plaintiff’s cellular telephone the cellular telephone number 216-XXX-7627.

       16.     Plaintiff paid more than $60.00 to activate Plaintiff’s cellular telephone with

prepaid minutes purchased by Plaintiff from TracFone. Plaintiff was required to purchase

prepaid minutes from TracFone to enable Plaintiff’s cellular telephone to make and receive

telephone calls, as well as to send and receive text messages.

       17.     Each time Plaintiff’s cellular telephone receives a text message, Plaintiff is

required to expend a portion of Plaintiff’s prepaid minutes to view the content of the text

message.




                                                 3
       18.     At all times from August 22, 2019 through the date of filing of this complaint,

Plaintiff was the actual, current and sole owner, possessor and operator of the cellular telephone,

as well as the actual, current and sole subscriber of the related cellular telephone number ending

in 7627, and was solely and financially responsible for maintaining the cellular telephone and

related services.

       19.     Less than twenty-four hours after Plaintiff activated the cellular telephone that

was assigned the related cellular telephone number ending in 7627, Plaintiff’s cellular telephone

began to receive unsolicited text messages from multiple entities, including defendant Fifth

Third Bank, N.A.

       20.     Between August 23, 2019 and the date of filing of this complaint, Defendant used

the SMS short code 535353 to send a minimum of 304 text messages to Plaintiff’s cellular

telephone number ending in 7627. A log of the 304 text messages, with dates, times, SMS short

codes, and other content, is attached to this complaint as Exhibit A.

       21.     According to the Common Short Code Administration, SMS short code 535353 is

a “dedicated” and “vanity” short code, owned and used exclusively by Defendant.

       22.     SMS text messages sent to cellular telephones are subject to the same consumer

protections under the TCPA as voice calls made to cellular telephones. In re Matter of Rules and

Regulations Implementing the Tel. Consumer Prot. Act of 1991, Declaratory Ruling and Order,

CG Docket No. 02-278, WC Docket No. 07-135, FCC 15-72, ¶ 107 (rel. July 10, 2015),

https://www.fcc.gov/document/tcpa-omnibus-declaratory-ruling-and-order (the “2015 FCC

Order”).




                                                 4
       23.     “A text message to a cellular telephone, it is undisputed, qualifies as a ‘call’

within the compass of § 227(b)(1)(A)(iii).” Campbell-Ewald Co. v. Gomez, ---- U.S. ----, 136

S.Ct. 663, 667, 193 L.Ed.2d 571 (2016).

       24.     Defendant and/or its agents used an “automatic telephone dialing system”

(“ATDS”) as the phrase is defined and used in the TCPA, 47 U.S.C. § 227(a)(1), to call and send

to Plaintiff’s cellular telephone, the SMS text messages that are listed in Exhibit A.

       25.     The TCPA’s “statutory definition of ATDS includes a device that stores telephone

numbers to be called, whether or not those numbers have been generated by a random or

sequential number generator.” Marks v. Crunch San Diego, LLC, 904 F.3d, 1041, 1043 (9th Cir.

2018), cert. dismissed, ---- U.S. ----, 139 S. Ct. 1289, 203 L.Ed.2d 300, (2019); see also, Allan v.

Pennsylvania Higher Education Assistance Agency, 398 F.Supp.3d 240, 244 (W.D. Mich. 2019).

       26.     The equipment used by Defendant and/or its agents to make the calls and send the

described SMS text messages to Plaintiff’s cellular telephone had the capacity (a) to store or

produce telephone numbers to be called, using a random or sequential number generator, and (b)

to dial such numbers.

       27.     Moreover, the equipment used by Defendant and/or its agents to make the calls

and send the described SMS text messages to Plaintiff’s cellular telephone was programmed to

sequentially or randomly access, dial, and call those stored numbers. The calls were made and

SMS text messages sent with equipment capable of dialing numerous phone numbers and

sending numerous SMS text messages in a short period of time, without human intervention, as

part of an automated process that engaged such capabilities when Defendant and/or its agents

called and sent the described SMS text messages to Plaintiff’s cellular telephone.




                                                 5
       28.     The sheer number and frequency of the calls made and SMS text messages sent

by Defendant to Plaintiff’s cellular telephone, as well as the content of the SMS text messages,

strongly indicates that Defendant used an ATDS to make the calls and send the SMS text

messages. It is extremely unlikely that any human intervened in the automated process used by

Defendant to make the calls and send the SMS text messages.

       29.     The TCPA requires that the caller have the prior express consent of the “called

party” to use an ATDS to make a call or send a text message to a telephone number assigned to a

cellular telephone service. 47 U.S.C. § 227(b)(1)(A)(iii). The FCC has specifically stated that the

“called party” is not the intended recipient, but rather, the actual current subscriber or customary

user of the cellular telephone number dialed. 2015 FCC Order, ¶ 73 (“We find that the ‘called

party’ is the subscriber, i.e., the consumer assigned the telephone number dialed and billed for

the call, or the non-subscriber customary user of a telephone number included in a family or

business calling plan. Both such individuals can give prior express consent to be called at that

number. Thus, with the limited exception discussed below, calls to reassigned wireless numbers

violate the TCPA when a previous subscriber, not the current subscriber or customary user,

provided the prior express consent on which the call is based.”).

       30.     Defendant did not obtain Plaintiff’s “prior express consent” as the phrase is

defined and used in the TCPA, 47 U.S.C. § 227(b)(1)(A), to make any call to Plaintiff’s cellular

telephone number ending in 7627.

       31.     Defendant did not obtain Plaintiff’s “prior express consent” as the phrase is

defined and used in the TCPA, 47 U.S.C. § 227(b)(1)(A), to send any SMS text message to

Plaintiff’s cellular telephone number ending in 7627.




                                                 6
       32.     None of the described calls made by Defendant and/or Defendant’s agents to

Plaintiff’s cellular telephone number ending in 7627 were made for “emergency purposes” as the

phrase is defined and used in the TCPA, 47 U.S.C. § 227(b)(1)(A).

       33.     None of the described SMS text messages sent by Defendant and/or Defendant’s

agents to Plaintiff’s cellular telephone number ending in 7627 were sent for “emergency

purposes” as the phrase is defined and used in the TCPA, 47 U.S.C. § 227(b)(1)(A).

       34.     “[T]he TCPA places no affirmative obligation on a called party to opt out of calls

to which he or she never consented; the TCPA places responsibility on the caller alone to ensure

that he or she has valid consent for each call made using an autodialer, artificial voice, or

prerecorded voice. A caller may rely on the valid consent of a consenting party until that

consenting party revokes the consent and opts out of calls, but the subscriber to or customary

user of a reassigned number has never consented and therefore has nothing from which to opt

out.” 2015 FCC Order, ¶ 81.

       35.     “Consumers switched numbers at the time Congress passed the TCPA and callers

undoubtedly called wrong numbers, yet we see nothing in the law or legislative history

suggesting that Congress intended lesser – or no – protection for the unfortunate consumer who

inherited a new number . . . .” 2015 FCC Order, ¶ 84.

       36.     “Callers have a number of options available that, over time, may permit them to

learn of reassigned numbers. For example, at least one database can help determine whether a

number has been reassigned, and consumer groups have expressed strong support for full

participation from carriers to make this type of option more effective. Further, callers may ask

consumers to notify them when they switch from a number for which they have given prior

express consent. Nothing in the TCPA or our rules prevents parties from creating, through a




                                                  7
contract or other private agreement, an obligation for the person giving consent to notify the

caller when the number has been relinquished. The record indicates that callers seeking to

discover reassignments may: (1) include an interactive opt-out mechanism in all artificial or

prerecorded voice calls so that recipients may easily report a reassigned or wrong number; (2)

implement procedures for recording wrong number reports received by customer service

representatives placing outbound calls; (3) implement processes for allowing customer service

agents to record new phone numbers when receiving calls from customers; (4) periodically send

an email or mail request to the consumer to update his or her contact information; (5) utilize an

autodialer’s and/or a live caller’s ability to recognize ‘triple-tones’ that identify and record

disconnected numbers; (6) establish policies for determining whether a number has been

reassigned if there has been no response to a ‘two-way’ call after a period of attempting to

contact a consumer; and (7) enable customers to update contact information by responding to any

text message they receive, which may increase a customer’s likelihood of reporting phone

number changes and reduce the likelihood of a caller dialing a reassigned number.” 2015 FCC

Order, ¶ 86.

       37.     The Commission requires that disconnected numbers be aged for a minimum of

45 days before being reassigned to a new subscriber, in efforts to reduce the number of unwanted

calls to the new subscriber. Report and Order In the Matter of Advanced Methods to Target and

Eliminate Unlawful Robocalls (CG Docket No. 17-59; FCC 18-177, ¶ 15; adopted December 12,

2018). The Commission also requires that numbers be recycled within 90 days for a residential

number. 47 C.F.R. § 52.15(f)(ii). 2015 FCC Order, ¶ 86, fn. 303. “For calls within this time

period [between disconnection and reassignment], autodialers are equipped to record ‘triple-

tone’ signals that identify that the number has been disconnected. A manual dialer will, likewise,




                                                   8
hear and identify a triple-tone . . . By recognizing such a disconnected number, callers obtain

constructive knowledge that a number for which they have received consent is no longer in

service, and thus, likely to be reassigned.” 2015 FCC Order, ¶ 86, fn. 303.

       38.     The cellular telephone number ending in 7627 was disconnected for multiple days

immediately preceding the reassignment of the cellular telephone number to Plaintiff. Upon

information and belief, during that period of days between the date of disconnection and the date

of reassignment, Defendant sent multiple SMS text messages to the cellular telephone number

ending in 7627, and because of that, Defendant knew or should have known that the cellular

telephone number was disconnected and likely to be reassigned.

       39.     Defendant made each of the calls and sent each of the SMS text messages that are

described in Exhibit A to Plaintiff’s cellular telephone number ending in 7627.

       40.     Alternatively, Defendant’s agents, with actual and apparent authority, made each

of the calls and sent each of the SMS text messages that are described in Exhibit A to Plaintiff’s

cellular telephone number ending in 7627.

       41.     Defendant knew or should have known that Defendant did not have Plaintiff’s

prior express consent to make the described calls to Plaintiff’s cellular telephone number ending

in 7627.

       42.     Defendant knew or should have known that Defendant did not have Plaintiff’s

prior express consent to send the described SMS text messages to Plaintiff’s cellular telephone

number ending in 7627.

       43.     Defendant made a business decision and chose not to take all steps available to

Defendant to avoid making the described calls and sending the described SMS text messages to

Plaintiff’s cellular telephone number ending in 7627.




                                                 9
        44.       Defendant willfully and knowingly violated the TCPA.

        45.      As an actual and proximate result of the acts and omissions of Defendant and its

employees and agents, Plaintiff has suffered actual damages and injury, including but not limited

to, monetary loss, periodic loss of the use of his cellular telephone, annoyance, aggravation,

invasion of his privacy, interference with his work, and violation of his right as created by

Congress to be free from Defendant’s unsolicited calls and text messages and intrusion in

Plaintiff’s life, for which Plaintiff should be compensated in an amount to be established by the

Court and at trial.

V. Claims for Relief

                          Count 1 – Telephone Consumer Protection Act

        46.      Plaintiff incorporates the foregoing paragraphs by reference.

        47.      Defendant has violated the TCPA. Defendant’s violations of the TCPA include,

but are not necessarily limited to, the following:

              a) Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).

Wherefore, Plaintiff seeks judgment against Defendant for:

        a)       Damages in the amount of $500.00 for each call made and SMS text message sent

                 by Defendant and/or Defendant’s agents to Plaintiff’s cellular telephone number

                 ending in 7627, pursuant to 47 U.S.C. § 227(b)(3)(B);

        b)       Treble damages, calculated as $1,500.00 per call made and SMS text message

                 sent by Defendant and/or Defendant’s agents to Plaintiff’s cellular telephone

                 number ending in 7627, pursuant to 47 U.S.C. § 227(b)(3);

        c)       An injunction requiring Defendant and/or Defendant’s agents to cease calling and

                 cease sending SMS text messages to Plaintiff’s cellular telephone ending in 7627,




                                                 10
              pursuant to 47 U.S.C. § 227(b)(3)(A);

       d)     Costs of this action; and

       e)     Such other and further relief as the Court deems just and proper.



Dated: January 2, 2020                                     /s/ Phillip C. Rogers
                                                           Phillip C. Rogers (P34356)
                                                           Plaintiff
                                                           6140 28th Street SE, Suite 115
                                                           Grand Rapids, Michigan 49546-6938
                                                           (616) 776-1176
                                                           ConsumerLawyer@aol.com




                                              11
